Citation Nr: 0733622	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of left 
leg injury, to include, phlebitis, cellulitis and 
lymphangitis. 
 
2.  Entitlement to service connection for a skin condition, 
to include generalized skin rash.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1968.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for residuals of left leg 
injury and a skin disorder.

The veteran was afforded a videoconference hearing in 
February 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  The 
case was remanded by a decision of the Board dated in 
December 2006.


FINDINGS OF FACT

1.  Injury to the left leg in service did not result in a 
chronic disorder; there are no current residuals of left leg 
trauma during active duty.  

2.  The more competent evidence of record shows that a 
current skin disorder is not related to service or Agent 
Orange exposure.




CONCLUSIONS OF LAW

1.  Residuals of left leg injury, to include phlebitis, 
cellulitis and lymphangitis, were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).

2.  A skin disorder, to include a generalized rash, was not 
incurred in or aggravated by service, to include exposure to 
Agent Orange. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he injured the left leg during 
service and subsequently developed phlebitis, cellulitis and 
lymphangitis as a result thereof shortly after discharge from 
active duty.  He also contends that he contracted a very bad 
rash on the arms, hips, waist and abdominal area that is 
related to active duty or exposure to Agent Orange therein

The veteran presented testimony on personal hearing in 
February 2006 to the effect that a large transmitter weighing 
97 pounds was dropped on his left leg in service that crushed 
a vein.  He stated that the leg got better after treatment 
but that very shortly after service, he developed phlebitis 
and cellulitis of the left leg.  He stated that after his 
hospital stay in 1970, he had no further problems with the 
legs until the development of peripheral neuropathy.  He also 
testified that he had had itching and rashes on various parts 
of his body since service, and attributed current generalized 
symptoms to tours of duty in Vietnam.  The appellant avers 
that service connection is warranted as to both claimed 
disabilities.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the statement of the case 
and that supplemental statement of the case, the appellant 
has been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in February 2003, October 2003, 
and January 2007, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claims.  He was also advised to 
submit relevant evidence or information in his possession. 38 
C.F.R. § 3.159(b).  The appellant was notified regarding the 
criteria for rating a disability, or for an effective date 
should service connection be granted. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, neither a 
rating issue nor an effective date question is now before the 
Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of service connection for residuals 
of left leg injury and service connection for a skin 
disorder.  Extensive VA outpatient clinic notes have been 
retrieved and private clinical records he has identified have 
been requested and associated with the claims folder.  The 
appellant was afforded VA compensation and pension 
examinations with medical opinions in June 2004 and April 
2007; the latter pursuant to a December 2006 Board remand.  
He was afforded a personal hearing before a Veterans Law 
Judge in February 2006.  Neither the appellant nor his 
representative has indicated or alluded to any outstanding 
evidence that has not been retrieved.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claims.  Therefore, VA does not have a 
duty to assist that is unmet with respect to the issues on 
appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The case is ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2007).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

1.  Service connection for residuals of left leg injury, 
claimed as phlebitis, cellulitis and lymphangitis.

Factual background  

The service medical records show that the veteran was seen in 
June 1966 after having been struck in the left shin three 
days before.  It was noted that swelling had developed the 
previous night but had improved by the time of treatment.  
Physical examination disclosed a 11/4 area of erythema and 
slight swelling over the left tibia.  It was reported that 
there was no evidence of cellulitis.  An impression of 
contusion was rendered.  A clinic entry dated in October 1966 
noted a contusion of the left shin for which heat and 
medication were prescribed.  On examination in September 1968 
for separation from service, the lower extremities were 
evaluated as normal.

The post service record reflects that the appellant was 
admitted to Licking County Memorial Hospital in March 1970 
with a two-day history of chills, fever, redness and soreness 
of the lower left leg with a red streak extending almost up 
to the left groin.  He had pain with walking.  The veteran 
provided history to the effect that while in service about 
five years before, he had a contusion and abrasion injury of 
the left shin near the ankle that did not break through the 
skin.  He related that this had been treated with rest and 
pain pills and had rapidly subsided.  He stated that he had 
no further trouble except for some episodic redness of the 
skin and swelling near the top of the sock region that would 
resolve spontaneously within a few days.  The appellant said 
that he had not seen a physician for symptoms until the 
currant occasion.  He was discharged approximately one week 
later with diagnoses of cellulitis, lymphangitis and 
thrombophlebitis.

The appellant was afforded a VA examination in November 1970 
where the examiner stated that although he had been referred 
for orthopedic evaluation, his complaints were more 
dermatological in nature.  It was noted that service medical 
records indicated injuries to the right and left legs, both 
of which appeared to have been minor.  History of 
hospitalization in March 1970 for cellulitis and 
thrombophlebitis was recited.  It was reported that he had 
been treated with antibiotics and recovered but had had 
several flare-ups since that time.  It was reported that 
there was no current evidence of thrombophlebitis.  

VA outpatient clinical records dating from 2002 reflect that 
the veteran was treated for numerous complaints and 
disorders, and was shown to have developed severe progressive 
idiopathic peripheral neuropathy of the lower extremities, as 
well as some upper extremity involvement.  In September 2002, 
it was noted by history that there was remote cellulitis of 
the left leg.  The appellant was treated for cellulitis of 
the left great toe in May 2003 that was felt to be related to 
diabetes.  

On examination for the VA in June 2004, he provided history 
of a radar unit falling on the left shin in 1966 or 1967 with 
subsequent development of cellulitis.  Following examination, 
impressions that included "service connected left leg 
contusion", and history of phlebitis, cellulitis and 
lymphangitis, resolved, were provided.  The examiner rendered 
opinions to the effect that previous skin contusion and 
subsequent phlebitis and cellulitis were not the cause of 
current neuropathy.  It was reported that Doppler ultrasound 
showed no evidence of deep vein thrombosis in the left lower 
extremity.  The examiner added that it was extremely unlikely 
that the contusion to the lower extremities would be the 
proximate cause of delayed development of lymphangitis.

Legal Analysis

The service medical records do indeed reflect that the 
veteran was treated for contusion of the left leg during 
service.  It is found, however, that symptoms of such did not 
develop into a chronic disorder.  The record shows that the 
post service onset of acute symptomatology leading to the 
diagnoses of phlebitis, cellulitis and lymphangitis occurred 
in March 1970, more than a year and a half after discharge 
from active duty.  The record reflects that the veteran 
provided a history of left leg contusion upon admission at 
time and that clinical staff did not attribute current 
disorders to that injury.  Moreover, when examined by VA in 
November 1970, the examiner stated that there was no current 
evidence of thrombophlebitis, nor was cellulitis or 
lymphangitis noted.  Following examination for VA 
compensation purposes in June 2004, phlebitis, cellulitis and 
lymphangitis were reported by history only and were noted to 
have resolved.  As noted previously, Doppler ultrasound 
showed no evidence of deep vein thrombosis in the left lower 
extremity.  The veteran's extensive VA outpatient clinic 
notes dating to 2007 document no diagnoses of phlebitis, 
cellulitis and lymphangitis related to the inservice left 
contusion.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this instance contains no competent medical evidence 
establishing the existence of any residuals of inservice left 
leg contusion, to include phlebitis, cellulitis or 
lymphangitis.  No physician has opined that the appellant 
currently has any left leg disability that is causally 
related to injury in service.  The veteran himself testified 
in February 2006 that following hospitalization in March 
1970, he had no further problems relating to the disorders 
that were treated at that time.  In this regard, it must be 
pointed out that service connection requires evidence that 
establishes that the veteran currently has the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Consequently, there is no basis to grant service 
connection for residuals of left leg injury in this instance.  
For these reasons, service connection for residuals of left 
leg injury, to include, phlebitis, cellulitis and 
lymphangitis, is not warranted and must be denied. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

2.  Service connection for a skin disorder, claimed as 
generalized rash.

Factual background

Service medical records show that the veteran was seen in 
February 1962 with complaints of a chronic scaly dried rash 
on both ankles.  This was diagnosed as questionable fungus.  
In May 1962, he was reported to have fungus of both feet.  A 
September 1966 clinic entry noted a rash in the scrotum area 
diagnosed as tinea cruris for which medication was 
prescribed.  On examination in September 1968 for separation 
from service, the veteran indicated that he had a rash in the 
genital area.  The examining official noted that he had a 
skin disease associated with heat rash in the groin region 
during athletic program, and athlete's foot controlled by 
medication with no current problem.  

As noted above, the post service record reflects that the 
appellant was admitted to Licking County Memorial Hospital in 
March 1970 for symptoms diagnosed as cellulitis, lymphangitis 
and thrombophlebitis.  It was noted at that time that he had 
a tinea cruris infection.

The appellant was afforded a VA examination in November 1970 
where the examiner noted that although he had been referred 
for orthopedic reasons, his complaints were more 
dermatological in nature.  Following examination, diagnoses 
included epidermophytosis, moderately severe, both feet and 
left ankle and leg, and pyoderma, left lower extremity.  

On examination for the VA in June 2004, the veteran 
complained of rash on the arms and hips of 30 years' 
duration.  A physical examination was performed followed by a 
diagnosis of folliculitis of the lower extremities.  The 
examiner stated that upon reviewing the claims folder, it 
would be extremely unlikely that the contusion to the lower 
extremities in service would be the proximate cause of 
delayed development of folliculitis.  

VA outpatient clinical records dated in February 2005 noted 
an intermittent rash on the right arm that was responsive to 
steroids.  An erythematous rash of unknown etiology of the 
left forearm was recorded in March 2005.  In April 2005, it 
was reported that the veteran had suffered from an erythema-
like skin eruption for a long time that was worse in summer.  
October 2005 clinic notes reflect complaints of a rash on the 
legs of two to three days' duration.  The appellant indicated 
that he had problems with rashes on various parts of his 
body.  He was afforded dermatology consultation that same 
month and was observed to have a thick plaque covering the 
left forearm with erythema and dry scaling rash.  It was 
reported that a bright erythema covered both ankles and 
papules with a small vesicular appearance.  The appellant 
underwent skin punch biopsy of the forearm.  Following 
diagnostic study, diagnoses of acantholytic dyskeratosis and 
lichenoid dermatitis with mild squamous epithelial dysplasia 
were rendered.  In the examiner's assessments following 
evaluation, it was opined that the chronic rash since Vietnam 
and biopsy results did indicate that etiology could be from 
'chemotherapeutic' effect, with a high probability from Agent 
Orange exposure. 

Pursuant to Board remand, the veteran was afforded a VA 
dermatology examination in April 2007.  The examiner noted 
that the claims folder was reviewed and clinical history was 
recited.  The veteran related that the rash on the arms, 
waist and hip areas began while in Vietnam where he served 
two tours and was exposed to Agent Orange.  Current physical 
examination disclosed scaly, slightly raised, roughened skin 
on the volar aspect of the right forearm.  It was noted that 
these symptoms were more widespread on the left forearm.  It 
was reported that no actual pustules or papules were seen, 
but that the veteran reported that these did occur and would 
burst.  The examiner noted that rash was not observed 
anywhere else on the body.  Following physical examination, 
an impression of lichenoid dermatitis was rendered.  The 
examiner stated that the etiology of lichenoid dermatitis was 
unknown, and that it was less likely than not caused by or 
the result of the veteran's military service or Agent Orange 
exposure.  It was added that the rashes noted in the service 
medical records did not affect the arms and the description 
of the rashes and diagnosis did not match the current rash.  
The examiner stated that current medical literature had been 
reviewed and that no link could be found between the 
veteran's skin condition and Agent Orange.  

Legal Analysis

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e) (2007). See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  However, the skin 
condition which he currently has, lichenoid dermatitis, is 
not one of the diseases listed under 38 C.F.R. § 3.309(e) for 
which service connection may be presumed as a consequence of 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for 
lichenoid dermatitis cannot be granted on a presumptive 
basis.

Nonetheless, service connection for lichenoid dermatitis 
could possibly be established if the evidence otherwise 
showed that it was the result of exposure to Agent Orange. 
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

The record reflects that following VA consultation in October 
2005, the physician did state that since there had been a 
chronic rash since Vietnam, the results of a biopsy performed 
at that time suggested a high probability of etiology related 
to Agent Orange exposure.  However, it does not appear that 
the examiner had access to the veteran's entire clinical 
records, nor was any significant rationale provided for that 
opinion.  This conclusion was soundly countered by that of 
the VA examiner in April 2007 who fully reviewed the record 
and noted that the location, depiction of the skin symptoms 
and diagnosis recorded during service did not match the 
description of the current rash.  The VA examiner continued 
the diagnosis of lichenoid dermatitis but stated that the 
origin of such was unknown, and that nothing in the medical 
literature that had been researched could be found to support 
a relationship between the current skin disability and Agent 
Orange.  It was therefore found that lichenoid dermatitis was 
less likely than not caused by or the result of the veteran's 
military service or exposure to Agent Orange.  

With consideration of the above, the Board finds that the VA 
examiner's opinion in April 2007 has more probative weight 
than that of the VA consultant in October 2005.  The Board 
may appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of another physician. See Guerrieri v. Brown, 4 
Vet. App. at 471-73.  The only other evidence in support of 
the claim is the veteran's own statement to the effect that a 
current skin condition is related to service.  However, as a 
layperson, the appellant is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of his skin disorder. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds thus finds that because the more probative 
evidence of record is against a link between military service 
and current skin disability, service connection for such must 
be denied.

In reaching the above conclusions, the Board has considered 
the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claims in this 
instance. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a residuals of left leg injury, to 
include phlebitis, cellulitis and lymphangitis, is denied.

Service connection for a skin disorder, claimed a generalized 
rash, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


